Title: VII. “Letters from a Distinguished American,” No. 9, 5 February 1782
From: Adams, John
To: 


      
       
        
         ca. 14–22 July 1780
       
       Paris, February 5th, 1782
      
      The American Refugees, in England, are so great an obstacle in the way of peace, that it seems not improper for me to take notice of them. The first and greatest of them, the late Mr. Hutchinson, is no more. He was born to be the cause, the object, and the victim of popular rage; and he died the day after the commencement of the insurrections in London, and just soon enough to escape the sight of the vengeance against Lord Mansfield’s house, which so exactly resembled that which was fifteen years ago inflicted on his own. Descended from an ancient and honourable American family; born and educated in that country; possessing all the zeal of the congregational religion; affecting to honour the character of the first planters; early initiated into public business; industrious and indefatigable in it; beloved and esteemed by the people; elected and entrusted by them, and their Representatives; his views opened and extended by repeated travels in Europe; minutely informed in the history of his country; author of an history of it, which was extensively read in Europe; engaged in much correspondence, in Europe, as well as America; favoured by the Crown of Great Britain, and possessed of its honours and emoluments; in these circumstances, and with these advantages, he was perhaps the only man, in the world, who could have brought on the controversy, between Great Britain and America, at the time, and in the manner, in which it was begun, and involved the two countries in an enmity, which must end in their everlasting separation. This was his character; and these his memorable actions. An inextinguishable ambition, which was ever discerned among his other qualities, which grew with his growth, and strengthened with his age and experience, at last predominated over ever other passion of his heart and principle of his mind: rendered him credulous of every thing which favoured his ruling passion, but blind and deaf to every thing that opposed it: to such a degree, that his representations, with those of his friend and instrument, Bernard, drew on the King, Ministry, Parliament and Nation to concert those measures, which must end in a reduction of the power of the English, if they do not change their conduct, but in the exaltation and glory of America.
      There are visible traces of his councils in a number of pamphlets not long since published in England, and ascribed to Mr. Gallaway. It is most probable, they were concerted between Administration and the Americans in general here, and Mr. Galloway was given out as the ostensible, as he probably was the principal author.
      The “Cool Thoughts, on the Consequences of American Independence,” although calculated to inflame a warlike nation, are sober reasons for America to defend her Independence and her alliance.
      The pamphlet says “It has often been asserted, that Great Britain has expended, in settling and defending America, more than she will ever be able to repay, and that it will be more to the profit of this kingdom to give her Independence, and to lose what we have expended, than to retain her a part of its dominions.” To this he answers very justly, that the bounties on articles of commerce, and the expence of the last war, ought not to be charged to America; that the charge of colonial Governments, have been confined to New York, the Carolinas, Georgia, Nova Scotia, and East and West Florida. That New England, New Jersey, Pennsylvania, Delaware and Virginia, have not cost Great Britain a farthing; that the whole expence of the former, is no more than one million seven hundred thousand pounds; and that when we deduct the seven hundred thousand pounds, extravagantly expended in building a key at Hallifax, we can only call it one million.”
      But the true answer is, that America has already repaid to England an hundred fold for all that has been expended upon her. The profit of her commerce, for one year, has been more than all that this kingdom has expended upon her in one hundred and fifty years. Whence is all the pride of Great Britain? Whence her opulence? Whence her populous cities? Whence multitudes of her cloud-capt towers, her gorgeous palaces and solemn temples, but from the profits of American commerce? But all this would not content her; she must tax America, and rob her of her liberty, as well as monopolize her commerce. The latter she endured, but the former she would not bear, and who can blame her? None, none but those who are conscious of the guilt of forging shackles for her.
      This commerce Great Britain might still enjoy, but will not. Why? Because she cannot enjoy it all. Where will be the injury to her from other nations enjoying with her a small share of the blessings of Heaven? If France alone were to possess a share, Great Britain might have some color for jealousy, that she would become dangerous to her; but when America herself in the treaty she sent to France, with a foresight, a refined and enlarged policy that does honour to human nature, so studiously and anxiously guard against excluding any other nation from an equal share in her commerce; when she had coolness and magnanimity enough, although under every provocation from Great Britain to resentment, to guard against excluding even her from an equal share of her commerce, what has Great Britain to fear. If she made peace with America, she would not be without friends in Europe; and if her enemies should profit by American commerce she and her friends would profit more. The balance will be preserved, and she will have nothing to fear. Commerce she may have with America, as advantageous as ever, if she does not lose the opportunity: But taxation, domination and monopoly, are gone for ever.
      The writer proceeds, “Posterity will feel that America was not only worth all that was spent upon her, but that a just, firm, and constitutional subordination of the Colonies, was absolutely necessary to the independence and existence of Great Britain.”
      He should have said, That the ancestors of the present English have already found that America was worth all that has been spent upon her; that they have received, and themselves enjoyed more from her, than all that has been spent: that besides this, they have amassed more solid wealth from her, and transmitted down, by inheritance to their children, an hundred fold more than all the cost: And even now America remains ready to renew her commerce with England to as great an advantage as ever, if they will make a peace. Are domination and taxation necessary to trade? By no means. Their trade to Portugal and Russia is as profitable, as if these were not independent States.
      That a share in the commerce of America is necessary to support long the independence and existence of Great Britain, I readily agree; but this share does not depend upon her having the government of that country, much less upon her drawing taxes from it. This depends upon the wants of America, and the capacity of Great Britain to supply them. Her wants will increase beyond all proportion to the ability of Great Britain to supply in time; and her immediate demand upon her would be greater than she could possibly supply at present, if she made peace.
      The independence of America would have no more effect upon the independence of Great Britain, than it either has, or will have, upon that of France or Spain, if she would change our hostile character against America into friendship, as they have done. But writers, from private views and private passions, are drawing the English on in error and delusion against their clearest Interest, against the voice of Nature, of Reason, of all Europe, and of GOD!
      
       ADIEU
       (To be continued.)
      
     